347 S.W.3d 181 (2011)
Michael J. HOLLENBERG, Appellant,
v.
Jayne E. DERBY, Respondent.
No. ED 95872.
Missouri Court of Appeals, Eastern District, Division Three.
August 30, 2011.
Bruce Eastman, Hazelwood, MO, for Appellant.
Bruce E. Friedman, Clayton, MO, for Respondent.

ORDER
PER CURIAM.
Michael J. Hollenberg ("Father") appeals from the judgment denying his "Motion to Quash and for Recovery of Overpaid Child Support." Father contends the circuit court erred in denying his motion to recover overpaid child support from Jayne E. Derby ("Mother") because the child reached the age of twenty-one ending his obligation to pay child support at that time, and therefore, he was entitled to a reimbursement of child support payments made after the child turned twenty-one.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Mother's motions to strike Father's reply brief and for sanctions that were taken with the case are hereby denied.